 


109 HR 3956 IH: Savings for the Uninsured on Rx Expenses (SURE) Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3956 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Kuhl of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a drug discount program for individuals without prescription drug coverage. 
 
 
1.Short titleThis Act may be cited as the Savings for the Uninsured on Rx Expenses (SURE) Act of 2005. 
2.Drug discount card program 
(a)Establishment 
(1)In generalThe Secretary of Health and Human Services shall establish a program under this section to endorse prescription drug discount card programs that meet the requirements of this section in order to provide access to prescription drug discounts through prescription drug card sponsors for eligible individuals throughout the United States. The program is modeled on the medicare prescription drug discount card program under section 1860D–31 of the Social Security Act, but without any transitional assistance program as described in subsection (g) of such section. 
(2)DeadlineThe Secretary shall implement the program under this section so that discount cards are first available by not later than 6 months after the date of the enactment of this Act. 
(3)Voluntary nature of programNothing in this section shall be construed as requiring an eligible individual to enroll in an endorsed discount card program under this section. 
(4)AdministrationThe Secretary shall provide for the establishment and administration of the program under this section through an office in the Department of Health and Human Services that is separate from the Centers for Medicare & Medicaid Services. The Secretary may promulgate regulations to carry out this section. 
(b)Definitions 
(1)Eligible individualFor purposes of this section, the term eligible individual means any individual who— 
(A)is a citizen or national of the United States or is an alien lawfully admitted to the United States for permanent residence or otherwise permanently residing in the United States under color of law; 
(B)is not eligible for outpatient prescription drug coverage; and 
(C)is not eligible to enroll for prescription drug coverage under part D of title XVIII of the Social Security Act. 
(2)Outpatient prescription drug coverageFor purposes of paragraph (1)(B), the term outpatient prescription drug coverage means coverage of prescription drugs on an outpatient basis under health insurance, a group health plan, or other form of health benefits coverage (such as under the Federal employees health benefits program, under the medicaid program or the State children’s health insurance program (SCHIP), under a program of the Indian Health Service (IHS), under a program of the Department of Veterans Affairs or the Department of Defense). Such term does not include coverage under a high deductible plan or benefits under a health savings account or flexible spending account.  
(3)Covered discount card drugFor purposes of this section, the term covered discount card drug means at least those drugs that are covered part D drugs under section 1860D–2(e) of the Social Security Act.  
(c)Enrollment and enrollment feesThe provisions of subsection (c) of section 1860D–31 of the Social Security Act shall apply under this section in the same manner as they apply under such section, except that— 
(1)the enrollment forms shall be such enrollment forms as may be established for purposes of carrying out this section; 
(2)notwithstanding paragraph (1)(C)(ii) of such subsection, there shall be an annual open enrollment process for eligible individuals; 
(3)notwithstanding paragraph (2) of such subsection, the annual enrollment fee shall not be prorated for any year and shall continue for each year in which the program is in operation under this section; 
(4)there shall be no special provisions for transitional assistance for eligible individuals; and 
(5)the limitation on enrollment before January 1, 2006, under paragraph (1)(A)(ii) of such subsection shall not apply. 
(d)Provision of information on enrollmentThe provisions of subsection (d) of such section shall apply under this section in the same manner as they apply under such section, except that— 
(1)the information disseminated shall include information concerning the use of health savings accounts to cover the costs of prescription drugs for which discounts are provided under this section; 
(2)there shall be a toll-free number, other than the medicare toll-free number, used to carry out paragraph (1)(D) of such subsection;  
(3)any special provisions relating to transitional assistance for eligible individuals shall not apply; and 
(4)the information disseminated does not need to include information on medicare options. 
(e)Discount card and eligibility features; qualification of sponsors; endorsement of programs; disclosure and oversight 
(1)Application of certain provisionsThe provisions of subsections (e) (other than paragraph (1)(D)), (f), (h) (other than paragraph (9)), and (i) of such section shall apply under this section in the same manner as they apply under such section, except that no provision relating to transitional assistance for eligible individuals shall apply. 
(2)Requirement for marketing plans The Secretary shall require that sponsors of prescription drug discount card programs demonstrate that they have a marketing plan to reach out effectively to eligible individuals. 
(3)Additional informationIn addition to the use of information described in subsection (f)(3)(B) of such section for verification of eligibility, the Secretary shall also use— 
(A)information on medicare eligibility; and 
(B)eligibility information made available to the Secretary under arrangements between the Secretary and the Secretaries of Veterans Affairs and Defense in connection with programs of the Departments of Veterans Affairs and Defense. 
(f)Miscellaneous provisionsThere shall be no judicial review of a determination not to endorse a prescription drug discount card program or not to enter into a contract with a prescription drug card sponsor under this section. 
 
